Citation Nr: 1600129	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-37 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right shoulder disability, to include the propriety of the reduction in evaluation from 30 percent to 10 percent.

2.  Entitlement to a rating in excess of 10 percent for a left shoulder disability, to include the propriety of the reduction in evaluation from 20 to 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reduced the Veteran's evaluations for multidirectional instability of the right and left shoulder, effective March 1, 2009.

The Board notes that these reductions were brought about following a review examination, and not due to the Veteran himself submitting an increased rating claim.  However, the appeal of the reductions was subsequently treated as increased rating claims, both by VA in the Statement of the Case, by the Veteran in the substantive appeal and by the Veteran's representative, when they submitted the December 2015 appellant brief requesting a new VA examination.  Accordingly, the Board has also characterized this appeal as not just for a restoration of the original ratings prior to March 1, 2009, but as involving increased ratings as well.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  

While the Veteran requested to appear at a Board hearing in his substantive appeal, that request was withdrawn by the representative in March 2015.  

The issues of an increased rating for right and left shoulder disabilities and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO proposed a rating reduction for the Veteran's right and left shoulder disabilities.

2.  In a December 2008 rating decision, the RO implemented the proposed reduction of the evaluations for the right and left shoulder disabilities, with reductions from 30 to 10 percent, and from 20 to10 percent, respectively, effective March 1, 2009.

3.  At the time of the December 2008 rating decision, the 30 percent evaluation for the right shoulder disability and the 20 percent evaluation for the left shoulder disability both had been in effect for greater than five years. 

4.  The medical evidence prior to March 1, 2009 does not reflect material improvement in the Veteran's right and left shoulder disabilities under the ordinary conditions of his life.


CONCLUSIONS OF LAW

1.  The reduction in evaluation for a right shoulder disability from 30 percent to 10 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e) (2015).

2.  The reduction in evaluation for a left shoulder disability from 20 percent to 10 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to rating reductions.
 
38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2015).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2015).

The Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation.  Specifically, a December 2007 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A December 2007 letter accompanying the December 2007 proposal informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reductions, following the 60-day period to allow evidence to be submitted, were adjudicated in a December 2008 rating decision, the subject of this appeal.  In a December 2008 letter, the RO informed the Veteran that the reductions would take effect March 1, 2009. 

The Board notes that the Veteran's VA treatment and private treatment records have been obtained.  The Veteran has submitted private treatment records and medical statements.  The Veteran has been provided VA medical examinations, some of which were not sufficient, for reasons discussed below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.


Analysis

The 30 percent disability rating for the right shoulder disability and the 20 percent disability rating for the left shoulder disability were in effect from June 11, 2002, through March 1, 2009.  As the rating was in effect for greater than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, apply.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10 (2015).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a), (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more):

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest ... will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life ... Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  Id. 
(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference, "Rating continued pending reexamination ------ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(a), (b) (2015).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran has been service-connected for his shoulder disabilities effective since disability since June 2002.  

In February 2002, the Veteran was seen for a VA examination of his shoulders and his bilateral shoulder instability.  The examiner noted that in service, the Veteran was lifting a heavy bag of laundry on his right shoulder and he had dislocation or subluxation of the right shoulder joint.  He continued to have recurrent episodes of dislocation of the right shoulder when lifting weight.  An MRI revealed a patulent capsule of the shoulder and fissure in the anterior inferior labrum.  From 2001, the Veteran reported recurrent left shoulder dislocation and instability, including while in bed and reaching in his car; as well as pain and swelling.  Overall, the Veteran reported that he had recurrent dislocation of both joints with pain and instability on movement on different angles, while reaching to the backseat of his car, during sleep, and while reaching for heavy objects above his head.  He was unable to lift weights.  He was able to do daily life activities.  His range of motion for shoulder abduction was 150 degrees bilaterally, and the shoulder flexion was 180 degrees bilaterally.  Shoulder internal and external rotation were 80 degrees bilaterally.  He had normal strength of both shoulder muscles.

In June 2004, the Veteran complained at the VA medical center (VAMC) of shoulder dislocations.  September 2004 imaging of the shoulders was normal.  
In August 2005, the Veteran complained of right shoulder instability and requested a shoulder brace at the VAMC.

In August 2006, the Veteran was seen at the VAMC with shoulder complaints; he stated he had a "popping sensation" especially in his right shoulder when using his laptop.  The impression was of shoulder strain. 

The Veteran was seen at the VA for a review compensation and pension examination in August 2007.  The Veteran reported pain on a daily basis in the shoulders, on average rated 8/10 bilaterally.  He reported weakness, stiffness, swelling, heat, instability, locking, fatigue, and lack of endurance.  Precipitating factors included moving, lifting, resting his arms on arm rests, holding anything, and sleeping, as well as driving or sitting at the computer.  Overall, the Veteran stated any kind of activity caused more pain.  The Veteran was concerned that he was not going to be able to find a job because he was unable to sit and do a lot of desk work because of his shoulders or do a job that required heavy lifting.  He reported he could not carry heavy objects and that if he reached for something, his shoulders would "pop out."  He reported this occurred between 3-5 times per week at a minimum.  Range of motion was forward flexion to 115 degrees bilaterally, abduction to 115 degrees bilaterally, backward flexion to 65 degrees bilaterally, internal rotation to 30 degrees, and external rotation to 30 degrees bilaterally.  All motions were accomplished with questionable effort according to the examiner. 

A December 2007 right shoulder x-ray noted an impression of chronic rotator cuff tendinitis with secondary degenerative changes. The findings were noted to be disproportionately advanced for a patient of the Veteran's age. 

Based on August 2007 examination and the VAMC treatment records, the RO issued a December 2007 rating decision proposing a decrease to a 10 percent rating for both the left and right shoulder.

The RO reduced the Veteran's rating in December 2008.  In the reasons for the decision the RO stated that the decision was made based on the reasoning in the December 2007 proposed rating reduction, which stated that the rating reduction was based on the August 2007 examination and VAMC records from April 2006 to March 2007, which showed limitation of range of motion warranting a 10 percent disability rating in both shoulders.  It noted that higher evaluations of 20 percent were not warranted unless the record shows dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement, or limitation of arm motion at shoulder level; all of which was not shown in the VA medical records, or at the current VA examination. 

In the instant case, because the Veteran's ratings were in place for over 5 years, it is subject to the provisions of 38 C.F.R. § 3.344(a).  Under 3.344 "[O]ne could reasonably conclude that, once a disorder, regardless of its nature, has existed for five years or more, it has stabilized and becomes subject to the multiple examination requirement provided in subsection (a)."  Karnas v. Derwinski, 1 Vet. App. 308, 313-14 (1991) (overruled by Kuzma v. Principi on other grounds, 341 F.3d 1327 (Fed. Cir. 2003)).

38 C.F.R. § 3.344(a) contains specific requirements applicable to the rating reduction in the present case: (1) the Board must review "the entire record of examinations and the medical-industrial history ... to ascertain whether the recent examination is full and complete"; (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; (3) "[r]atings on account of diseases subject to temporary and episodic improvement, ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life".  38 C.F.R. 
§ 3.344(a) (2015); see Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991), as cited in Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).

The RO in this case failed to comply with these requirements, as the RO has failed to discuss both in the rating decision and statement of the case whether "material improvement in the physical or mental condition is clearly reflected" and whether "the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Neither the August 2007 examiner nor the RO made any specific finding required by § 3.344(a) that there had been "material improvement" that was "reasonably certain ... [to] be maintained under the ordinary conditions of life."  There was no specific review of the difference in the range of motion findings and how they had in fact decreased since his 2002 examination, nor any indication that the Veteran's various lay statements how his condition had worsened and was not subject to "material improvement" were considered.  The Veteran had only one VA examination in August 2007 since establishment of his initial ratings, and this examination did not show a material improvement reflected.  The Veteran reported bilateral shoulder problems which included moving, lifting, resting his arms on arm rests, holding anything, and sleeping, as well as driving or sitting at the computer.  He continued to report bilateral dislocations which occurred 3 to 5 times per week at a minimum.  His flexion and abduction were also reduced when compared to the February 2002 examination results.  A right MRI also confirmed a diagnosis of degenerative changes.  Nor did the VAMC treatment records show material improvement.  None of these factors indicate that it is reasonably certain that there was improvement of the bilateral shoulder disability that would be maintained under the ordinary conditions of life, even if the RO had discussed such findings.  Therefore, in the absence of a review of the full medical-industrial history of the Veteran's condition and a finding of material improvement that is reasonably certain to be maintained under the ordinary conditions of life, the RO's decision fails to satisfy the § 3.344(a) requirements that must be met before the veteran's shoulder disability ratings may lawfully be reduced.  See Schafrath, supra.

Additionally, the RO failed to comply with several general VA regulations applicable to all rating reductions regardless of whether the rating has been in effect for five years or more as required by § 3.344(c).  Specifically, 38 C.F.R. § 4.1 (1992) states that "[i]t is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 (2015) establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  These provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability.  See Schafrath, 1 Vet. App. at 594, as cited in Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  
38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Pursuant to these provisions, VA is required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Schafrath, supra ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  There was never a discussion of how the Veteran's condition in fact appears worse in 2007 nor is there indication that August 2007 examination, the only examination during the period prior to the rating reduction, was interpreted in light of the whole recorded history.  Therefore the rating reductions were improper.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

	(CONTINUED ON NEXT PAGE)



ORDER

The reduction in rating from 30 to 10 percent for a right shoulder disability, effective March 1, 2009, was not proper; restoration of the 30 percent rating is granted.

The reduction in rating from 20 to 10 percent for a left shoulder disability, effective March 1, 2009, was not proper; restoration of the 20 percent rating is granted.


REMAND

The Veteran was last evaluated by VA for compensation purposes for his shoulder disabilities in January 2011.  In December 2015, the Veteran's representative filed an Appellant Brief, requesting a new examination for the Veteran's shoulder disabilities.  While the duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's shoulder disabilities, as VAMC and private treatment records submitted since then, including from Humboldt Physical Therapy, indicate a possible worsening of his shoulder disability symptoms.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA medical examination to obtain information as to the current nature and extent of his service-connected right and left shoulder disabilities.  The electronic claims file, must be reviewed in conjunction with the examination, and notation of this review should be made.

For both shoulders, the examiner should identify all present manifestations of service-connected disability. Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups.  If it is not possible to provide information concerning whether there is additional limitation of motion on use or during flare-ups without resorting to speculation, the examiner must explain why.

2.  After completing the requested action, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's increased rating claims.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


